Citation Nr: 0936361	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-29 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to death benefits.


WITNESS AT HEARING ON APPEAL

M. R., Daughter


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The service member was in the Reserves from June 1943 to 
September 1945.  He died in May 1982; the appellant was the 
surviving spouse.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).


FINDINGS OF FACT

During the May 2009 Board hearing, the appellant's daughter 
confirmed that the appellant had died in September 2008.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  Therefore, this appeal on the merits has become 
moot, by virtue of the death of the appellant, and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).  In reaching 
this determination, the Board intimates no opinion as to the 
merits of this appeal, or to any derivative claim brought.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1106 (2008).


ORDER

The appeal is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


